Citation Nr: 1719858	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-05 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depression. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has expanded the claim on appeal to one for service connection for an acquired psychiatric disability, to include major depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

In March 2015, the Board remanded the claim for further development of the evidence.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claim. 

The Veteran was afforded a VA mental health examination in April 2015.  The examination report has been added to the Veteran's Virtual VA file.  During the examination, the Veteran reported that "about six months to a year" into service he started feeling depressed.  According to the examiner's account, the Veteran drank in response to his depression.  On one occasion in service, the Veteran was referred for an evaluation of drug abuse; however, a psychiatric diagnosis was not given.  The examiner noted that the Veteran's service treatment records did not document any psychiatric diagnosis.  The examiner further found that "[t]here's no evidence in his VA treatment records (all the way back to 1997) he's ever attributed his depression to service or any event in service."  The examiner diagnosed the Veteran with two mental health conditions: (1) major depression, recurrent, severe with psychotic features; and (2) alcohol and cannabis use disorders, in remission.  Ultimately, he opined that the Veteran's major depression is less likely than not caused by or a result of service.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examiner should consider the appellant's lay description of his symptomatology in service and thereafter.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven"); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Here, the April 2015 VA examination is inadequate for adjudicative purposes.  The examiner did not consider the Veteran's competent lay statements when reaching his conclusions.  The examiner found that the Veteran had never attributed his depression to service.  However, the Veteran reported during the examination that he felt depressed "six months to a year" within service.  In addition, the VA examiner did not discuss whether the Veteran developed a psychosis within one year of separation from service.  The record reveals that the Veteran reported experiencing a nervous breakdown shortly after separation from service.  Also, the VA examiner noted that the Veteran had a history of depression with psychosis.  In view of these oversights, a new examination is warranted to address the Veteran's competent lay statements and clarify his current mental health diagnosis. 

Additionally, it appears that the Veteran's complete VA treatment records have not been obtained.  In that regard, an April 2003 VA treatment record from the VA North Texas Health Care System noted a psychiatric hospitalization in 1991.  Currently, neither the Veteran's Virtual VA file nor the Veteran's Benefits Management System file includes 1991 hospital records.  On remand, an attempt to obtain any records associated with the 1991 hospitalization should be made.  The Veteran should also be afforded the opportunity to identify any other outstanding private treatment records, and ongoing VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records and military personnel records relevant to the Veteran's claim dated from November 2010 to the present.  

Specifically, request from appropriate sources any outstanding VA treatment records, to include records of a psychiatric hospitalization in 1991.  See VA Treatment Record, VA North Texas Health Care System (April 7, 2003).  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder, to include major depression.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric diagnoses. 

(b) For each diagnosed psychiatric disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service.  If the criteria for a diagnosis of a psychiatric disability are met, please state, to the best of your ability, whether the prodromal period for such disorder is as likely as not had its onset during the Veteran's period of active service.

(c) If the Veteran is diagnosed with psychosis, to include brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, or substance/medication-induced psychotic disorder, please indicate whether it is at least as likely as not (50 percent probability or more) that the psychosis disability was present within one year after separation of service. 

(d) If the Veteran is diagnosed with psychosis, to include brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, or substance/medication-induced psychotic disorder, please indicate the level of severity of the disability at the time of its onset.

(e) Did the Appellant exhibit any symptoms in service that were early manifestations of a psychiatric disorder?

(f) With respect to the previously provided diagnoses of major depression and substance abuse (alcohol and cannabis abuse), please state whether the symptoms attributable to each can be distinguished.  Please describe the relationship, if any, between the Veteran's diagnosis of major depression and alcohol and cannabis abuse. 

(g) Whether the Veteran's reports of in-service substance abuse can use be used as a "marker" for self-treating depression.  Please explain why or why not.

In issuing the requested opinions, please specifically discuss the significance of the following: 

* March 1980 service treatment records documenting a "referral for probable drug abuse." 

* The October 8, 1997 VA treatment records where the Veteran explained his history of alcohol abuse. 

* The Veteran's reports of auditory hallucinations.  The Veteran reported auditory hallucination as early as September 2000.  Note: The Veteran's Virtual VA file includes the September 2000 VA treatment records documenting the Veteran's reports. 

* The Veteran's March 2003 testimony: "Now, on that PTSD thing, that was, it was just really when I first got out.  I had a nervous breakdown.  I was trying to live normal.  I was going through changes."

* May 2003 VA clinician's statement that "alcoholism tends to be comorbid with depression and the use of alcohol could have been a means to treat underlying anxiety/depression."

* The Veteran's April 2015 report to the VA examiner that he began feeling depressed within six months to a year of entering the military.  The Veteran's Virtual VA file includes the VA examination report. 

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, November 2010) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After the above development has been completed, readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder, to include major depression.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




